DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
In response to Examiner’s Final Rejection of 04/03/2021, Applicant, on 06/11/2021, amended claims. Claims 1-4 and 6-11, 13-17, and 19-20 are pending in this application and have been rejected below. Claims 5, 12, and 18 have been previously cancelled.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.
Applicant’s amendments and arguments regarding the outstanding 103 Rejection particularly those on pages 24-25, are deemed persuasive. Accordingly the 103 Rejections are withdrawn.
Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that training and employing a neural network…, generating user interfaces…, ands navigating between screens do not fall into the abstract idea groupings and is therefore eligible.
The Examiner respectfully disagrees. With regards to  the use of machine learning (neural networks), the additional element is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (MPEP 2106.05(f)).  Generating user interfaces amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Regarding navigating between screens to initiate action, this limitation is part of the abstract idea, specifically organizing human activity (i.e. business relations). The Examine points to the Applicant’s Specification to further exemplify how the user would initiate the action via a suitable input device. (See [0059]; The 
The Applicant further contends that the iterative nature of updating the models do not fall into the abstract idea groupings.
The Examiner finds the arguments unpersuasive. The updating of the models is recited at a high level of generality and is an additional element in the analysis below. The updating of models is rejected as “apply it” on a general purpose computer. See MPEP 2106.05(f)). See the 101 Rejection below for further analysis.
The Applicant further contends that at Step 2A – Prong II, that the updating of the models integrates the claims into a practical application and recites an improvement to the computer and/or another technology.
The Examiner respectfully disagrees. The additional element of updating the models is again rejected as “apply it.” The updating of models provide an improvement to the abstract itself and not the technology as whole.
The 101 Rejections are updated and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Claims 1, 8, and 15:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the Claim 1 is directed to a method and Claims 8 and 15 are articles of manufacture all of which are statutory categories.
Step 2A, Prong One – Claim 1 recites a series of steps for a performing cognitive analytics:
extracting, by… , for respective groups of a plurality of groups of a business unit of an organization, human resource information from stored business information, the human resource information including, for employees of the respective groups, salary information and employee experience information;
Identifying highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment
… based on historical data of groups within the business unit to learn patterns of attributes and business metrics associated with highly performing groups, wherein the model includes a… and is trained to produce a score proportional to a probability a group is a highly performing group:
 extracting, by the…, for the respective groups, cost information, productivity information, quality information, and attrition data from the business information; 
providing, by…, for the respective groups, at least the human resources information, the cost information, the productivity information, the quality information, and the attrition data to a model… , the model producing respective scores for the plurality of groups;

 ranking, by the…, the plurality of groups based at least partly on the respective scores; and outputting, by the…, the ranking of the plurality of groups. 
obtaining, by the processing device, business data of one or more competitors from one or more public sources;
comparing,… the business data of the one or more competitors with business data of the organization related to at least one of one or more products and one or more services common to the competitor and the organization to determine one or more business metrics of the organization that are lagging behind one or more business metrics of the one or more competitors;
… based on historical data of business organizations, actions taken to improve specific business metrics, and success of the actions, wherein the second model includes a second… and is trained to produce one or more actions with a highest probability of increasing business metrics;
providing… values representing the one or more lagging business metrics to the second model trained…, the second model producing one or more actions having a highest probability of increasing the one or more lagging business metrics;
outputting… the one or more actions produced from the second model for increasing the one or more lagging business metrics on the…

maintaining the stored business information up-to-date and…. the second model with the up-to-date stored business information. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a system of at least a processing device, a memory device machine learning, and a computer readable medium, machine learning (neural networks), generating… a user interface with a plurality of interface screens, and updating the model and the second model by training the model. The use of machine learning and model training is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (MPEP 2106.05(f)).  Generating user interfaces amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or (See MPEP 2106.05(h)) amount to no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016).  The specification further supports the “apply it” analysis as seen below: 
[0022]		End user processing device 106 may be a handheld computing device, a tablet computer, a smartphone, a laptop computing device, a desktop computing device, or other type of computing device. In some embodiments, a user such as, for example, a manager, may 
[0023] 		Processing device 104 may include a laptop computing device, a desktop computing device, a tablet computing device, or other type of computing device.
[0046] 		Processing device 104 may use machine learning to train a model (e.g., neural networks, mathematical/statistical models, classifiers, etc.) using historical business and region-specific data as well as performance data, such as ROI or other data.
[0054]		The computer or other processing systems employed by the present invention embodiments may be implemented by any number of any personal or other type of computer or processing system (e.g., desktop, laptop, PDA, mobile devices, etc.), and may include any commercially available operating system and any combination of commercially available and custom software (e.g., browser software, communications software, server software, profile generation module, profile comparison module, etc.). These systems may include any types of monitors and input devices (e.g., keyboard, mouse, voice recognition, etc.) to enter and/or view information.
Regarding Claims 2 and 9, the claims further narrows the abstract idea by specifying the cost information.
Regarding Claims 3, 10, and 16, the claims further narrows the abstract idea by specifying business information and providing information about groups not meeting goals. 
Regarding Claim 4, 11, and 17, the claims further narrows the abstract idea by specifying obtaining data, comparing data, and producing reports.
Regarding Claims 6 and 7, the claims further narrows the abstract idea by specifying the calculation of ROI, recommending a business expansion, and the use of business data. The Claim (See MPEP 2106.05(g)). Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). 
Regarding Claims 13 and 19, the claims further narrows the abstract idea by suggesting of managers to be rewarded based on performance thresholds.
Regarding Claim 20, the claims further narrows the abstract idea by calculating ROI and determining a group which has the highest ROI.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Examining Claims with Respect to Prior Art
Claims 1-4 and 6-11, 13-17, and 19-20, though directed to non-statutory subject matter, are deemed to define over the currently known prior art under 35 USC 102 and 103. Examiner interprets based upon the claim limitations that there is no currently known prior art that discloses the features relating to: identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.
The closest prior arts of record are of as follows:
(US 20190012167 A1) – PROVIDING CUSTOMIZED AND TARGETED PERFORMANCE IMPROVEMENT RECOMMENDATIONS FOR SOFTWARE DEVELOPMENT TEAMS (Boss et. al)
(US 20080312942 A1) – METHOD AND SYSTEM FOR DISPLAYING PREDICTIONS ON A SPATIAL MAP (Katta et. al)
3)	(US 20140058801 A1) – System And Method To Measure, Aggregate And Analyze Exact Effort And Time Productivity (Deodhar et al.)
4)	(US 20130132162 A1) – Method and system for enabling collaboration in an enterprise (Banerjee et al.)
5) 	(US 20150317576 A1) - JOB PLANNING DEVICE AND JOB PLANNING METHOD FRAMEWORK FOR ASSESSING THE SENSITIVITY OF PRODUCTIVITY MEASURES TO EXOGENOUS FACTORS AND OPERATIONAL DECISIONS AND FOR THE COMPUTER GENERATED PROPOSAL OF OPTIMAL OPERATING PLANS; (Bonner et. al)

7) 	NPL; Epstein, Marc J. Performance Measurement and Management Control: Improving Organizations and Society Volume 16. Elsevier, 2006; (herein after referred to as Epstein)
	1) 	Regarding the Boss reference, Boss teaches extracting, by a processing device, for respective groups of a plurality of groups of a business unit of an organization, human resource information from stored business information, the human resource information including, for employees of the respective groups, salary information and employee experience information as well as training machine learning models.
However, Boss neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
2)	Regarding Katta reference, Katta teaches obtaining, by the processing device, business data of one or more competitors from one or more public sources, obtaining, by the processing device, business data of one or more competitors from one or more public sources, and ranking, by the processing device, the plurality of groups based at least partly on the respective scores.
However, Katta neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
3)	Regarding Deodhar reference, Deodhar teaches comparing, by the processing device, the business data of the one or more competitors with business data of the organization related to at least one of one or more products and one or more services common to the competitor and the organization to determine one or more business metrics of the organization that are lagging behind one or more business metrics of the one or more competitors.
However, Deodhar neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
4)	Regarding Banerjee reference, Banerjee teaches wherein the cost information comprises capital expenditures, operating expenditures and at least one of travel costs, training costs, and costs per employee, calculating, by the processing device, a return on investment for the business unit.
However, Banerjee neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
5)	Regarding Bonner reference, Bonner teaches ranking a plurality of groups by regions and various KPI’s.
However, Bonner neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
Therefore when taken as a whole, the claims are not rendered obvious as the currently known prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying on improper hindsight bias, and thus would not be obvious.
6)	Regarding Zhou reference, Zhou teaches evaluating teams, groups, and managers by metrics such as return on investment as well as incentives and awards based on the analysis.
However, Zhou neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”
7)	Regarding Epstein reference, Epstein teaches the need for valid BMs for functional groups whose activities were not readily demonstrable in terms of business outcomes or tangible contributions (e.g. ROI, market share, volume) became clearly evident. This current study aimed at generating a set of valid and reliable measures for all non-operational groups, whose BMs have yet to be determined.
However, Epstein neither individually nor in combination does not teach nor suggest the following: “identifying, by the processing device, highly performing groups, wherein a highly performing group has a return on investment greater than sixty percent and a percentage of the return on investment is based on a difference between a gain and cost of investment divided by the cost of investment, or increasing the score for a respective group based on a first weight in response to the respective group having a return on investment indicating a highly performing group and the score satisfying a score threshold; decreasing the score for the respective group based on a second weight in response to the respective group having a return on investment not indicating a highly performing group and the score failing to satisfy the score threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624